Citation Nr: 1104851	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  08-38 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to October 
1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  That decision granted service-connection for PTSD, 
with a 30 percent rating.  

The issue of entitlement to a total disability rating, for 
compensation purposes, based on individual unemployability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The service-connected PTSD results in disturbances of motivation 
and mood with difficulty in establishing and maintaining 
effective work and social relationships.  A greater impairment 
has not been demonstrated.  


CONCLUSION OF LAW

The criteria for a 50 percent rating, and not in excess thereof, 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 3.102, 4.7 and Code 
9411 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court of Appeals for Veterans Claims (Court) held that in 
cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  Moreover, a letter dated 
in June 2008 provided the Veteran with an explanation of the type 
of evidence necessary to substantiate his claim for a higher 
rating and the rating criteria.  It explained what evidence was 
to be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  Thereafter, he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim and given ample time to respond.  This cured any notice 
defects before the agency of original jurisdiction (AOJ) 
readjudicated the case by way of a supplemental statement of the 
case issued in June 2009.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).  VA has complied with the notice requirements of VCAA 
and has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  Therefore, the 
Board may decide the appeal without a remand for further 
notification.  

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  The Veteran's service 
medical records have been obtained.  His available post-service 
treatment records, including VA clinical records, have also been 
obtained.  The Veteran has had a VA examination and a medical 
opinion has been obtained.  Significantly, neither the Veteran 
nor his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the Veteran 
is required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Rating Criteria

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In an appeal of an initial rating (such as in this case), 
consideration must be given to "staged" ratings, i.e., disability 
ratings for separate periods of time based on the facts found.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board 
will thus consider entitlement to "staged ratings." 

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including PTSD, is: 
	Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.............100 percent; 
	Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships............70 percent; 
	Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social 
relationships....................................................
............................................50 percent; 
	Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events...........30 percent; 
	Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or; 
symptoms controlled by continuous 
medication.......................................................
............................................10 percent; 
	A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.......................................................
...............0 percent. 
38 C.F.R. § 4.130, Code 9411 (2010).  

The global assessment of functioning (GAF) is a scale reflecting 
the psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness.  That is, it is 
an estimate of global functioning and is not an opinion as to the 
impact of the service-connected disability alone.  Therefore, the 
rating criteria are not based on GAF scores.  See Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).  See 
also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  However, 
because GAF scores reflect a medical opinion as to the extent of 
disability they are given consideration.  A GAF from 51 to 60 is 
defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g. 
few friends, conflicts with co-workers).  A GAF of 41 to 50 is 
defined as "Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job)."  DSM-IV, at 32; see Richard 
v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF from 31 to 40 
indicates some impairment in reality testing or communication or 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family and was unable to work).  See Cathell v. 
Brown, 5 Vet. App. 539 (1996).  A GAF from 21 to 30 indicates 
that behavior was considerably influenced by delusions or 
hallucinations or serious impairment in communication or judgment 
or inability to function in almost all areas.  

Discussion

The Board has reviewed the entire claims file.  However, the 
entire file will not be repeated here.  By law, the earliest 
effective date is the date the Veteran's request to reopen his 
claim was received, September 12, 2006.  See 38 U.S.C.A. 
§ 5110(a) (West 2002).  Therefore, this decision will focus on 
the pertinent information as of that date.  Also, not all 
clinical records contain information for rating purposes and some 
deal with physical problems not at issue here.  The Board 
specifically finds that any evidence not discussed does not 
support the claim.  

A VA clinical note dated in August 2006 shows the Veteran was 
undergoing treatment for alcohol abuse and depression, without 
describing the extent of the symptomatology.  

The Veteran was admitted to a VA domiciliary in early October 
2006 and remained through January 2007.  On referral for initial 
psychiatric evaluation, in October 2006, it was noted that he had 
a long history of alcohol dependence and depression.  He had been 
in detoxification and rehabilitation programs numerous times.  He 
felt that depression and anger about his life in general led to 
relapses.  He reported that he still felt depressed and that he 
was a moody person.  He could become angry and irritable fairly 
easily.  He had nightmares about Vietnam.  Flashbacks were 
triggered by helicopters, jets, and other loud noises.  He also 
endorsed a startle response and paranoia.  He heard voices but 
could not make out what they were saying.  There were no visual 
hallucinations or suicidal or homicidal ideation.  He was 
estranged from society and had only one other Vietnam veteran he 
could talk to.  He avoided television news, war subjects, and 
crowds.  He read for enjoyment and sometimes took walks.  He 
recounted traumatic episodes while serving in Vietnam and 
provided a post service history.  Mental status examination 
disclosed a dysphoric mood with a blunted, mood congruent affect.  
He endorsed some paranoia.  Other findings were essentially 
normal.  He was alert and oriented, with good grooming and 
hygiene.  There was fair eye contact and normal psychomotor 
activity.  Speech was spontaneous.  Thought processes were 
logical and goal directed.  There was no current suicidal or 
homicidal ideation or audio or visual hallucinations or 
delusions.  Recent and remote memory was intact.  Concentration 
and attention were intact.  He had average intelligence and fund 
of knowledge.  Ability to abstract was intact.  Insight and 
judgment were fair.  Diagnoses were substance induced mood 
disorder and PTSD.  The GAF was 50.  

The domiciliary discharge summary shows the Veteran was 
discharged from the domiciliary at the end of January 2007.  
Diagnoses included PTSD; substance induced mood disorder; major 
depressive disorder, recurrent, severe, with psychotic features, 
by history; alcohol dependence, in early partial remission; 
polysubstance abuse, by history; history of alcohol withdrawal 
seizures; and insomnia.  There was considered to be moderate 
improvement.  The GAF was reported to be 30 on admission and 45 
on discharge.  

In March 2007, the Veteran returned to the VA clinic for follow-
up.  He reported things had been going well and his moods were 
stable.  He had no thoughts of self-harm, harming others, or 
psychosis.  On mental status examination, the Veteran appeared to 
be in no acute distress.  He was neatly groomed and dressed.  
Speech was clear with a normal rate, rhythm, and volume, not 
pressured.  His mood was "okay" and his affect was congruent 
with his mood.  Thought processes were coherent, logical and goal 
directed.  He denied suicidal or homicidal ideation.  He denied 
hallucinations.  Insight was intact and judgment was fair.  
Diagnoses were substance induced mood disorder, PTSD, and grief 
issues.  The GAF was 50.  

A December 2007 VA mental health medication management note shows 
the Veteran reported that he was usually able to get 5 or 6 hours 
sleep a night.  He continued to experience nightmares to 3 times 
a week, although he felt they were less severe.  He reported 
intrusive disturbing memories of Vietnam.  He endorsed occasional 
flashbacks and an exaggerated startle response.  On mental status 
examination, he was found to have fair to good attention to 
grooming.  He established fair eye contact.  He exhibited normal 
psychomotor activity as well as some pain behavior.  Speech was 
goal directed.  He was cooperative.  He was alert and oriented.  
Abstract reasoning was generally intact.  He described his mood 
as good.  His affect was somewhat tense, but generally 
appropriate and not agitated.  He denied suicidal or homicidal 
ideation, auditory or visual hallucinations, or delusions.  He 
was sarcastic at times.  His thought processes were logical and 
coherent.  There was no evidence of a formal thought disorder.  
His insight was fair to good.  The diagnosis was PTSD complicated 
by depression.  The GAF was 50.  

The Veteran had a VA examination for PTSD in February 2008.  His 
claims file was reviewed.  His military and post service 
histories were discussed.  Symptoms had improved since he began 
medication.  They included anger, anxiety, avoidance of crowds, 
avoidance of news programs on war, avoidance of thoughts, 
feelings and conversations associated with the trauma, avoidance 
of war movies, depression, difficulty concentrating, fatigue, 
occasional flashbacks, hyperstartle response, hypervigilance, 
increased irritability, isolative behavior, memory difficulties, 
paranoia, recurrent intrusive memories, sleep disturbance, 
nightmares, suicidal ideations without intent, inability to get 
emotionally close, alcohol abuse (in remission), cocaine use (in 
remission), and being homeless.  His medical diagnoses included 
hypertension, backache, insomnia, major depressive disorder, 
alcohol dependence, cocaine abuse, hepatitis C, and headache.  

On the February 2008 mental status examination, the Veteran was 
alert and oriented.  His speech was clear and coherent, with a 
normal rate and volume.  Receptive and expressive communication 
was grossly intact.  His thought processes showed no unusual 
ideations, or signs or symptoms of any formal thought disorder.  
He denied auditory and visual hallucinations.  He denied 
homicidal ideation.  He continued to experience suicidal 
ideation, without intent.  There were no delusions.  Testing 
showed mild inefficiencies in word recall.  Judgment was not 
impaired.  Cognitive functions were grossly intact.  He was 
functioning within the range of average intelligence.  His affect 
appeared blunted.  His mood was described as depressed and 
fatigued.  There was felt to be severe impairment of recreational 
activities, social interpersonal relationships, and occupational 
activities.  There was moderate impairment of family 
relationships.  Household chores, shopping, and personal hygiene 
were normal.  Testing had results consistent with combat related 
PTSD.  The diagnosis was PTSD, chronic; and alcohol dependency, 
in remission.  The GAF was 57, the examiner explained that the 
GAF score reflected moderate symptoms or moderate difficulty in 
social, occupational or school functioning.  It was noted that 
the Veteran had inadequate social support.    

A VA mental health medication management note, dated in March 
2008, shows the Veteran reported being "tolerable."  He said 
medication was helping him sleep better.  He described his mood 
as "pretty good."  On mental status examination, his appearance 
was appropriate.  He had eye contact and was calm and 
cooperative.  There was no abnormal motor behavior.  His affect 
was blunted and the range of affect mildly constricted.  Speech 
was normal.  There were no suicidal or homicidal ideations.  
Thoughts were logical and goal directed.  Thought content dwelt 
on isolation and pain.  Perception was within normal limits.  
Orientation appeared intact.  Abstraction ability was intact.  
Insight and judgment were good.  The assessment was PTSD with 
dysphoria by history.  There was no opinion as to the GAF.  

Witness statements were received in July 2008.  O. W. B. wrote 
that he had known the Veteran for at least 20 years and noted his 
behavior.  At times he isolated himself and felt a need to have 
weapons close at hand.  He could talk to people but did not think 
much of what they said.  At times he was very aggressive.  He had 
gotten in trouble several times with incidents involving 
firearms.  He was always on the alert and very easily startled.  
The witness went on to explain that the Veteran only held jobs 
briefly because of his behavior.  R. W. M. wrote that the Veteran 
suffered from hypervigilance, a sense of a foreshortened future, 
nightmares, and flashbacks.  He recounted an incident when he 
found the Veteran hiding in a closet afraid that someone was 
coming to get him.  C. S. J. met the Veteran in 2002 and observed 
an increase in his level of depression, and anxiety over the 
following 6 years.  His sleep pattern gradually worsened.  He had 
become more isolated and less motivated to engage in social 
activities, with decreased interaction with others.  His physical 
health had also deteriorated.  

The August 2008 VA mental health medication management note shows 
the Veteran endorsed feeling depressed, and sometimes hopeless 
and helpless.  He said he occasionally thought of suicide, 
without any current thought or plan.  He had nightmares, 
hyperstartle response, paranoia, and avoidance symptoms.  He was 
still having difficulty sleeping and slept 3 to 5 hours a night.  
He was observed to be alert, oriented, and cooperative.  He 
appeared his stated age and was dressed appropriately.  Speech 
was normal in no acute distress.  Thought processes were 
coherent.  He denied abnormal thought content or perceptions.  
His affect was congruent with his depressed mood.  Insight and 
judgment were fair.  The assessment was PTSD and major depressive 
disorder.  The GAF was 50.  

The Veteran had a VA psychiatric consultation later in August 
2008.  He endorsed symptoms of depression and described low 
energy/motivation, loss of interest in leisure activities, poor 
sleep and appetite, and occasional thoughts of suicide.  He 
denied feelings of hopelessness and helplessness.  Since he had a 
place to live, things were looking brighter.  Objectively, he was 
alert, oriented, pleasant, and cooperative.  Grooming and hygiene 
were adequate.  He appeared to be his stated age.  Eye contact 
was adequate.  His speech had a regular rate, rhythm, and volume.  
No psychomotor agitation or retardation was noted.  His mood was 
"low."  His affect was blunted in range and intensity and 
congruent with his mood.  He denied suicidal or homicidal 
ideation.  Thought content was without delusions, obsessions, 
perseverations, or paranoia.  Thought processes were linear and 
goal directed without flight of ideas or looseness of 
associations.  He denied visual or auditory hallucinations.  
Insight and judgment were fair.  The assessment was PTSD and the 
GAF was 40 to 45.  

The September 2008 VA mental health medication management note 
shows the Veteran reported feeling depressed and anxious.   PTSD 
symptoms were triggered by watching news of the war in Iraq.  He 
also reported nightmares, intrusive recollections, hyperstartle 
responses and hypervigilance.  Objectively, he was oriented, 
cooperative, and had good eye contact.  His speech was normal.  
His mood was "fair" and his affect was anxious.  He denied 
suicidal or homicidal ideation.  No psychosis was evident.  
Thought processes were coherent.  Insight and judgment were fair.  
Memory was grossly intact.  The assessment was PTSD and major 
depressive disorder.  The GAF was 52.  

The October 2008 VA mental health medication management note 
shows the Veteran stated he was feeling worse, more depressed and 
melancholy.  He slept fitfully.  Day time energy was low.  
Concentration was poor.  He endorsed feeling hopeless.  He still 
enjoyed reading and working on a computer.  He experienced 
irritability.  He had occasional nightmares and frequent 
intrusive daytime thoughts.  On mental status examination, he was 
alert and oriented.  He was well groomed and appropriately 
dressed.  His behavior was appropriate.  He was cooperative with 
good eye contact.  Speech had a regular rate, rhythm and volume, 
and was well articulated.  Thoughts were linear, logical and goal 
directed.  He denied suicidal or homicidal ideation.  His affect 
had a restricted range and was congruent with his stated mood.  
He denied auditory or visual hallucinations or paranoia.  Insight 
and judgment were fair.  The assessment was PTSD and major 
depressive disorder.  The GAF was 55.  

A VA psychiatric progress note is dated in January 2009 and shows 
the Veteran's presentation was essentially the same as previously 
with the exception that he now reported chronic longstanding 
feelings of wanting to harm unidentified others who he felt were 
responsible for problems in his life, like the cable company, 
electric company, etc.  He had no specific plans.  He also 
discussed chronic suicidal thoughts that he had not acted on.  He 
had run out of medication.  It improved sleep and he slept only 3 
hours a night without it.  He also reported occasional flashbacks 
with hearing noises and war related voices behind him.  He told 
of emotional numbing, constant paranoia and irritability.  His 
energy was low.  Mental status examination disclosed a melancholy 
mood with consistent affect.   There were no psychotic symptoms.  
He was cognitively intact.  There was some psychomotor slowing.  
Eye contact was adequate.  He was cooperative.  There was no 
overt evidence of paranoia.  Judgment was intact and some insight 
was apparent.  Diagnoses were major depressive disorder and 
chronic PTSD.  The examiner noted that there was no evidence to 
support a diagnosis of bipolar disorder.  Inpatient treatment was 
recommended and discussed.  

The Veteran did receive inpatient treatment at a VA medical 
center for approximately a week in February 2009.  On psychiatric 
examination shortly after admission, he reported that worsening 
depression and PTSD symptoms had exacerbated his suicidal 
thoughts.  He endorsed decreased sleep, anhedonia, and feelings 
of hopelessness, helplessness, and worthlessness, decreased 
energy, decreased concentration, poor appetite and suicidal 
ideation.  He said he had significant episodes of rage since 
serving in Vietnam.   He reported hearing indistinct mumbling and 
seeing shadows out of the corners of his eyes.  He endorsed 
excessive worry to the point of physical symptoms.  He endorsed a 
combat history with worsening flashbacks, nightmares, 
hypervigilance, feelings of numbness, and inability to connect 
with others.  On mental status examination, the Veteran was noted 
to be disheveled with several days beard growth.   He was subdued 
and guarded with poor eye contact.  The was mild psychomotor 
slowing with normal mannerisms.  Speech was decreased in volume.  
Rate, rhythm and tone were regular.  His mood was depressed and 
his affect was dysphoric and blunted, congruent with his mood.  
He was alert and orient and cognitively intact.  Thought 
processes were linear.  Insight and judgment were poor.  

The discharge summary for the February 2009 VA hospitalization 
has diagnoses of major depressive disorder, recurrent, severe, 
with psychosis, and PTSD.  The GAF was 55.  Mental status 
examination on discharge showed the Veteran to be alert and 
oriented.  He was cooperative and maintained fairly adequate eye 
contact.  As to psychomotor activity, there were no distracting 
mannerisms.  Speech had a regular rate, rhythm and volume.  His 
mood was fair and his affect was full and congruent with his 
mood.  Thought processes were logical and linear.  He denied 
hallucinations, delusions, or paranoia.  Concentration was 
intact.  Insight was fair and judgment showed no gross 
impairment.  

When seen for medication management, a few days later in February 
2009, the Veteran was smiling and said he felt he had a new lease 
on life.  His only current problem was sleep.  He had not been 
sleeping and had racing thoughts and an inability to get to 
sleep.  When he slept, he sometimes had nightmares.  He had good 
eye contact.  His affect was congruent with his mood.  Speech had 
normal speed and diction.  His mood was good.  There were no 
hallucinations or suicidal ideation.  It was felt he had insomnia 
but was otherwise stable and improved since release.  The GAF was 
55.  

He next medical management note is dated in March 2009.  The 
Veteran stated that his medication was not working as well as it 
had been.  His mood had gone back down a little lately and he 
felt fatigued with a loss of interest.  He had been sleeping well 
without medication.  He reported an occasional crying spell.  He 
denied suicidal or homicidal ideations, auditory or visual 
hallucinations, delusions or paranoia.  Mental status examination 
showed the Veteran to be awake, alert, and oriented.  He was 
appropriately groomed and dressed.  No psychomotor agitation or 
retardation was noted.  He maintained appropriate eye contact.  
Speech was normal.  His mood was dysthymic with a slight blunting 
of affect.  Thought processes were logical, linear, and goal 
directed.  Though content was negative for suicidal or homicidal 
ideations, auditory or visual hallucinations, delusions or 
paranoia.  Cognition was intact.  His fund of knowledge was good.  
Intelligence was average.  Insight and judgment were improving.  
The diagnoses were major depressive disorder, recurrent with 
psychotic features and PTSD.  The GAF was 50.  

The mental health medication management note of June 2009 shows 
the Veteran reported that his sleep was alright except for 
nightmares.  He said that he would sometimes stay up for two days 
and noted a marked increase in energy for 8 to 10 hours when he 
did so.  Irritability was present.  Appetite was good.  He was 
still experiencing flashbacks.  On mental status examination, the 
Veteran was noted to be casually dressed with adequate grooming 
and hygiene.  He was cooperative and exhibited good eye contact.  
There was no psychomotor agitation or slowing.  Mannerisms and 
speech were normal.  He described his mood as melancholic, saying 
it was good, but not that good.  His affect was appropriate and 
congruent with his mood.  Thought processing was logical, linear, 
and goal directed.   He denied suicidal or homicidal ideations, 
auditory or visual hallucinations.  There were no delusional 
thoughts.  He was alert and oriented.  He expressed concern about 
his short term memory.  Attention and concentration were grossly 
intact.  His fund of knowledge was within acceptable limits.  
Intelligence was normal.  Insight and judgment were intact.  The 
diagnosis was major depression, recurrent, mild to moderate at 
current time, previously with psychosis which has attenuated.  
The GAF was 55.  

A VA mental health treatment note, dated in September 2009 
contains diagnoses of PTSD and major depressive disorder, 
recurrent, mild (history of severe with psychotic features).  The 
GAF was 55.  

Conclusion

In October 2002, the RO granted pension based on non-service-
connected disability.  The primary non-service-connected 
disability was major depression listed as 50 percent disabling.  
In November 2009, the RO specifically denied service-connection 
for a major depressive disorder and the Veteran did not file a 
timely appeal.  However, on the February 2008 VA examination, the 
examiner explained that the GAF score reflected the Veteran's 
overall level of psychological functioning and cannot be 
subdivided to reflect the influence of PTSD only.  That is, the 
examiner expressed the opinion that we could not separate the 
depressive symptoms from the PTSD symptoms.  This is notable with 
the Veteran hearing voices, which would usually be a symptom of 
psychosis.  However, the voices related to his Vietnam experience 
and so, they cannot be dissociated from his PTSD.  In fact, none 
of the clinicians who have examined or treated the Veteran has 
attempted to parse the PTSD manifestations from those of the non-
service-connected depression.  Since the February 2008 examiner 
indicates that such a distinction could not be made, there is no 
indication that a remand for further examination would be useful.  
Instead, the Board has rated the entire disability picture, 
without attempting to segregate symptoms to one diagnosis or 
another.  

The current 30 percent rating is appropriate where there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal).  The evidence we have reviewed above shows 
that there is significantly more than occasional or intermittent 
impairment.  The Veteran's psychiatric disability produces 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships for which 
the rating code provides a 50 percent evaluation.  The Board 
notes that there were numerous normal findings on the several 
mental status examinations.  However, the bottom line (literally) 
criteria for a 50 percent rating are disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  Giving the Veteran the benefit of 
the doubt, the Board finds that his disability picture 
approximates these criteria.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.7.  

The next higher rating is 70 percent.  It requires occupational 
and social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  There is no evidence of most of these 
symptoms required for a 70 percent rating.  Of course, a veteran 
need not exhibit all symptoms for the rating to be assigned.  In 
this case, the Veteran has reported some thoughts of suicide and 
near-continuous depression affecting the ability to function.  
However, these appear to be pre-treatment symptoms that have 
responded adequately to treatment.  Overall, the Veteran's 
disability picture does not approximate the severe impairment 
required for a rating in excess of 50 percent.  In reaching this 
conclusion, the Board has relied on the VA medical records, which 
provide the preponderance of evidence as to the extent of the 
disability.  As the preponderance of the evidence is against a 
rating in excess of 50 percent, a higher rating must be denied.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.7; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).    

The Board has considered the issues raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  We conclude that the service-
connected PTSD has not significantly changed and uniform rating 
is appropriate in this case.  While there have been some changes 
in symptomatology, the symptoms have remained in the range 
contemplated by a 50 percent rating.  The GAF scores have also 
remained in a fairly consistent range.  At no time during the 
rating period has the disability exceeded the criteria for a 50 
percent rating.  

Other Criteria and Extraschedular Rating

The potential applications of various provisions of Title 38 of 
the Code of Federal Regulations (2010) have been considered 
whether or not they were raised by the Veteran as required by the 
holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) 
(2010).  The Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  While the Veteran may 
disagree, the preponderance of medical evidence shows that the 
disability manifestations are adequately compensated by the 
rating schedule.  The evidence does not present such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability are inadequate.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, 
the Board finds that there has been no showing by the Veteran 
that his service-connected PTSD has resulted in marked 
interference with employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating schedule.  

The mere assertion or evidence that a disability interferes with 
employment would not necessarily require extraschedular 
consideration.  The rating schedule is itself based upon the 
average impairment of earning capacity due to diseases, and 
application of the schedule clearly recognizes that the rated 
disabilities interfere with employment.  38 U.S.C. § 1155.  
Accordingly, the fact that a disability interferes with 
employment generally would not constitute an "exceptional or 
unusual" circumstance rendering application of the rating 
schedule impractical.  Rather, the provisions of section 
3.321(b)(1) would be implicated only where there is evidence that 
the disability picture presented by a veteran would, in the 
average case, produce impairment of earning capacity beyond that 
reflected in VA's rating schedule or would affect earning 
capacity in ways not addressed in the schedule.  VAOPGCPREC. 6-69 
(Aug. 16, 1996).  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An initial disability rating of 50 percent for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.  


REMAND

An extraschedular rating under 38 C.F.R. § 3.321(b)(1) may be 
assigned where there are manifestations that are not contemplated 
in the rating schedule.  The regulations also provide for 
consideration of the individual veteran's situation.  A total 
disability rating based on individual unemployability may be 
assigned under 38 C.F.R. § 4.16 (2010).  In Rice v. Shinseki, 22 
Vet. App. 447 (2009), the Court held that a claim for total 
disability based on individual unemployability (TDIU) is part of 
an increased rating claim when such claim is raised by the 
record.  The evidence pertaining to the increased rating claim in 
this case shows that the Veteran was granted pension based 
primarily on his psychiatric symptoms.  A VA clinician 
subsequently expressed an opinion to the effect that the 
functional impact of the service-connected PTSD could not be 
distinguished from the functional impact of the non-service-
connected major depression.  These facts raise a TDIU claim.  

Accordingly, the case is REMANDED for the following action:

Any development required to adjudicate the 
TDIU claim should be done.  Thereafter, the 
RO should adjudicate this claim in light of 
any evidence added to the record.  If TDIU is 
denied, the appellant and his representative 
should be provided a supplemental statement 
of the case (SSOC).  An appropriate period of 
time should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


